Citation Nr: 0917110	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-10 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

In February 2009, the Veteran was scheduled for a travel 
board hearing before the Board.  However, he failed to 
appear.


FINDINGS OF FACT

1.  In March 2005, the RO denied service connection for 
bilateral hearing loss and tinnitus.  The Veteran did not 
appeal.  

2.  Evidence relevant to the claim for service connection for 
right ear hearing loss received since the March 2005 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claims; it is not cumulative or redundant of 
the evidence previously considered and it raises a reasonable 
possibility of substantiating the claims.

3.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's bilateral hearing loss 
and tinnitus are related to military service.  


CONCLUSIONS OF LAW

1.  The March 2005 RO decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence relevant to the claims for service 
connection for bilateral hearing loss and tinnitus received 
since the RO's final decision is new and material; thus, the 
claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3.  Giving the Veteran the benefit of the doubt, service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.385 (2008).

4.  Giving the Veteran the benefit of the doubt, service 
connection for tinnitus is warranted.  38 U.S.C.A. §§1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2002, the RO denied the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  The 
Veteran submitted a notice of disagreement with respect to 
the hearing loss claim, however after being provided with a 
statement of the case, he did not perfect an appeal.  In 
March 2005, the RO again denied service connection for 
hearing loss and tinnitus, as the evidence failed to show 
hearing loss manifested to a compensable degree within one 
year of separation from service, and there was no evidence of 
current tinnitus.  The Veteran did not appeal.  Thus, this 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
Veteran's claims for service connection as it is "new" within 
the meaning of 38 C.F.R. § 3.156.  This evidence includes a 
July 2006 private audiologist's opinion that concludes that 
"it is at least as likely as not that [the Veteran]'s 
hearing loss and associated chronic and constant tinnitus was 
caused by or contributed to by acoustic trauma during his 
military service."  The Board further finds that this 
evidence is material as it raises a reasonable possibility of 
substantiating the claims since it includes medical opinions 
of the etiology of the Veteran's hearing loss and tinnitus 
and relates them to his noise exposure during service.  As 
new and material evidence has been presented, the claims are 
reopened.

The Board will address the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus on the 
merits.  The Veteran has been provided the pertinent laws and 
regulations regarding service connection and has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claims.  Those arguments have 
focused on the issue of service connection, not whether new 
and material evidence has been submitted.  Thus, the Veteran 
is not prejudiced by the Board's also addressing the merits.  
See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Post-service medical treatment records show that the Veteran 
had been diagnosed as having hearing loss in each ear 
according to VA standards.  See October 2005 VA examination.  
Therefore, the first requirement for service connection for 
this claim, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  The July 2006 private 
audiologist's opinion shows a diagnosis of tinnitus.

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for bilateral 
hearing loss and tinnitus.  

The Veteran's service personnel records show that he served 
as a truck driver in an artillery battalion, with duty in the 
Philippines during World War II.  The service treatment 
records show that the Veteran's hearing was noted as 15/15 in 
each ear by whispered voice testing.  

The Veteran complained of hearing loss in April 1990.  
Audiometry testing in October 1990 showed bilateral hearing 
loss by VA standards.

The Veteran was afforded a VA hearing examination in October 
2005.  Hearing loss in each ear was of the severity to be 
considered a disability under 38 C.F.R. § 3.385.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
60
65
LEFT
15
30
50
70
90

Speech audiometry revealed speech recognition ability of 84 
percent in each ear.  The Veteran was diagnosed as having 
mild to profound sensorineural hearing loss bilaterally.  A 
VA ears examination in October 2005 included the opinion that 
it was less likely than not that the Veteran's hearing loss 
was related to military noise exposure.

The private audiologist's opinion dated in July 2006 noted 
that the Veteran was exposed to noise from artillery weapons 
in service, and that the whispered voice test conducted at 
separation from service was "only a gross assessment and not 
frequency specific."  The audiologist concluded that "it is 
at least as likely as not that [the Veteran]'s hearing loss 
and associated chronic and constant tinnitus was caused by or 
contributed to by acoustic trauma during his military 
service."  

Given the evidence set forth above, service connection for 
the Veteran's bilateral hearing loss and tinnitus is 
warranted.  The Board finds the private audiologist's opinion 
persuasive and the Veteran's account of noise exposure during 
service is credible.  In light of the above, the evidence is 
deemed to be at least in relative equipoise.  Thus, service 
connection for bilateral hearing loss and tinnitus is 
warranted.  

Notice and Assistance

The Board notes that the duty to notify and assist has been 
met to the extent necessary to grant the claims for service 
connection for hearing loss and tinnitus.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice 
to the Veteran in deciding his claim at this time.  See 
Bernard, 4 Vet. App. at 392 (1993).  


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened and 
service connection for bilateral hearing loss is granted.

New and material evidence having been received, the claim for 
service connection for tinnitus is reopened and service 
connection for tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


